Appeal from an order of the Family Court of St. Lawrence County (Nelson, J.), entered November 20, 1991, which, in a proceeding pursuant to Family Court Act article 4, directed respondent to pay petitioner counsel fees.
We reject respondent’s contention that Family Court erred in directing him to pay petitioner’s counsel fees. In support proceedings, the question of whether counsel fees should be awarded is within Family Court’s discretion to decide (see, Family Ct Act § 438 [a]; Goldstein v Goldstein, 123 AD2d 739). Although respondent’s argument focuses primarily on the parties’ respective financial capabilities, the ability to pay is only one factor to be considered in awarding counsel fees (see, McCann v Guterl, 100 AD2d 577). In this case, the court not only considered the parties’ financial abilities but also the nature and extent of the legal services provided, the professional standing of counsel, the nature of the issues and the results achieved, as well as the reasonableness of counsel’s performance under the circumstances (see, McCann v Guterl, supra). Based upon the record before us, we find no abuse of discretion in the court’s conclusion that reasonable counsel fees should have been awarded to petitioner (see, Matter of Burke v White, 126 AD2d 838).
Mikoll, J. P., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.